                Case 1:20-cr-00633-NRB Document 19 Filed 01/22/21 Page 1 of 1
                                                U.S. Department of Justice
       [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                             January 22, 2021

       BY ECF
       The Honorable Naomi Reice Buchwald
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

          Re:     United States v. Laurell Wells & Georgia Ward,
                  20 Cr. 633 (NRB)

       Dear Judge Buchwald:

               A conference in the above-captioned case is currently scheduled for February 8, 2021. The
       parties write to respectfully request that the Court adjourn this status conference for approximately
       thirty days. Such an adjournment is necessary to allow for the Government to complete its
       production of discovery and for defense counsel to review discovery. The Government also moves,
       with the consent of defense counsel, that time be excluded under the Speedy Trial Act through the
       next-scheduled conference. Such an exclusion would be in the interest of justice as it would allow
       for discussions concerning a disposition of this matter and time for the production and review of
       discovery. See 18 U.S.C. § 3161(h)(7)A).


Application granted. The              Respectfully submitted,
conference is adjourned until
March 11, 2021 at 11:00 a.m. The      AUDREY STRAUSS
Court excludes time under the         United States Attorney
Speedy Trial Act until that date.
See 18 U.S.C. § 3161(h)(7)(A).
SO ORDERED.                       by: _____________________________
                                      Daniel G. Nessim
                                      Assistant United States Attorney
                                      (212) 637-2486



Dated:    New York, New York
          January 22, 2021
